     Case 2:19-cr-00490-CAS Document 84 Filed 07/22/20 Page 1 of 2 Page ID #:664



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11
12     UNITED STATES OF AMERICA,                      Case No. CR-19-490-CAS
13                  Plaintiff,
                                                      [PROPOSED] FINDINGS AND
14           v.                                       ORDER
15     PAUL TORRES,
16                  Defendant.
17
18           In response to the COVID-19 pandemic that has been declared a national
19     emergency and an emergency within the State of California, Congress passed the
20     CARES Act authorizing Chief District Judges to provide authority for certain hearings
21     to proceed by video or teleconference. This Court then issued General Order 20-043, in
22     which the Chief Judge found that emergency conditions due to the COVID-19
23     pandemic will materially affect the functioning of the Courts, and that under section
24     15002(b) (1) of the CARES Act, judges in this district are authorized to use video. The
25     General Order also found that felony pleas and sentencings cannot be conducted in
26     person without seriously jeopardizing public health and safety. On June 26, 2020, the
27     Chief Judge extended General Order 20-043 for an additional 90 days.
28     ///
     Case 2:19-cr-00490-CAS Document 84 Filed 07/22/20 Page 2 of 2 Page ID #:665



1            In light of General Order 20-043, which authorizes video hearings for various
2      hearings – other than felony pleas and sentencings – without further findings; the fact
3      that the CDC’s social distancing guidelines are generally incompatible with large in-
4      person hearings at the present time; the risk to the health and safety of Court staff in
5      conducting this hearing fully in person; and the defendant’s consent to proceed partially
6      by video, it is necessary and appropriate to conduct this hearing with the parties and
7      witnesses physically present in the courtroom, but with the Court and its staff appearing
8      by video.
9      DATED: July 22, 2020
10                                                        Hon. Christina A. Snyder
11                                                       United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
